 


109 HR 4161 IH: To reiterate the responsibilities of FEMA with regard to the creation of an appeals process and the establishment of minimum training and education requirements under the Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004.
U.S. House of Representatives
2005-10-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 4161 
IN THE HOUSE OF REPRESENTATIVES 
 
October 27, 2005 
Mrs. Jo Ann Davis of Virginia introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To reiterate the responsibilities of FEMA with regard to the creation of an appeals process and the establishment of minimum training and education requirements under the Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004. 
 
 
1.Reiteration of FEMA responsibility to create appeals process and establish minimum training and education requirements 
(a)Appeals processAs directed in section 205 of the Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (Public Law 108–264), the Director of the Federal Emergency Management Agency is again directed to, not later than 90 days after the date of the enactment of this Act, establish an appeals process through which holders of a flood insurance policy may appeal the decisions, with respect to claims, proofs of loss, and loss estimates relating to such flood insurance policy as required by such section. 
(b)Minimum training and education requirementsAs directed in section 207 of the Bunning-Bereuter-Blumenauer Flood Insurance Reform Act of 2004 (Public Law 108–264), the Director of the Federal Emergency Management Agency is again directed to, not later than 90 days after the date of the enactment of this Act, in cooperation with the insurance industry, State insurance regulators, and other interested parties establish minimum training and education requirements for all insurance agents who sell flood insurance policies as required by such section. 
 
